Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 30, 1999, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the first degree, and sentencing him to concurrent terms of 15 years to life, unanimously affirmed.
Since there was prima facie proof of defendant’s participa*325tion in an uncharged conspiracy to sell drugs, the court properly admitted evidence of the acts and statements of coconspirators (see People v Berkowitz, 50 NY2d 333, 341; People v Luciano, 277 NY 348, 358, cert denied 305 US 620). The record supports the conclusion that there was a single conspiracy rather than multiple, separate conspiracies as contended by defendant. Testimony that defendant committed an uncharged crime was properly admitted to complete the narrative of events and to refute defendant’s claim that he did not speak or understand English well enough to have participated to the extent alleged. The probative value of the various items of evidence challenged by defendant clearly outweighed any prejudicial effect, which was minimized by the court’s careful limiting instructions. We have considered and rejected defendant’s remaining arguments. Concur — Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.